DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s After-Final amendment filed on April 5, 2021 is acknowledged. Claims 1, 3, 7-8, 10, 13-14, 17, and 21 are pending in this application.  Claim 7 has been amended.  Claims 2, 4-6, 9, 11-12, 15-16, and 18-20 are cancelled. 

Withdrawn Objections/Rejections
Claim Objections
The objection of claim 7 has been withdrawn in view of Applicant’s amendment to the claim to recite “further comprising” terminology.
Claim Rejections - 35 USC § 103
The rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Saito et al. (EP 3 069 709, cited on IDS dated September 25, 2018) in view of Martino et al. (US 5,021,238) has been withdrawn in view of Applicant’s arguments regarding the unexpected results described in the remarks filed on April 5, 2021. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Saito et al. (EP 3 069 709) which teaches a hair cosmetic composition comprising a polymer comprising a constitutional agent represented by the following 
- (CH2CR1COOH)-    (bl)
-(CH2CR2COOR3)-    (b2)
wherein R1 and R2 represent a hydrogen atom or a methyl group and R3 represents a hydrocarbon group having 1 or more and 30 or less carbon atoms (paragraph 0011). 
Preferred examples of the polymer include Luvigel FIT (INCI Acrylates/C10-C30 methacrylate copolymer) (paragraph 0035).  It is noted that Luvigel FIT is a non-cross-linked, hydrophobically modified (meth) acrylic acid copolymer recited as copolymer a. 
Saito does not disclose the combination of the claimed polymers. 
 Applicant has additionally provided unexpected results of the combination of the instantly claimed polymer combination and in the claimed amounts as outlined in the remarks filed on April 5, 2021. 
Additionally, the art does not teach or motivate skilled artisan to form a cosmetic composition which “consists” of the recited polymers. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.